Citation Nr: 1129416	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to December 22, 2003, for the grant of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs Regional Office (RO) in Los Angeles, California.  

A June 2008 Board decision found that an earlier effective date was not warranted for the grant of service connection for schizophrenia.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  Consequent to an October 2009 Order granting a September 2009 Joint Motion for Remand, the Veteran's appeal was remanded back to the Board.  The Board subsequently remanded the Veteran's claim to the RO in January 2010 so that the Veteran's Social Security Administration (SSA) records could be obtained and incorporated into the claims file.  


FINDINGS OF FACT

1.  VA received a Form 21-526 from the Veteran on January 21, 1987 requesting to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder.  

2.  Communication sent to the Veteran from the RO in January 1987 did not qualify as a final adjudication of the Veteran's claim, and as such, this claim remains in appellate status.  

3.  The Veteran was entitled to service connection for a psychiatric disorder as of the date of his January 21, 1987 claim, and as such, an effective date of January 21, 1987 for the grant of service connection is warranted.  



CONCLUSION OF LAW

The legal criteria for an effective date of January 21, 1987 for the award of service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  As clarified by the Veteran's representative in his 2008 Brief to the Court, the Veteran is seeking an effective date of January 1987 for the grant of service connection for his psychiatric disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  See Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied, and the claimant fails to timely appeal that decision by filing a notice of disagreement within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes final and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105.

Facts and Analysis

The Veteran contends that he is entitled to an effective date prior to December 22, 2003 for the grant of service connection for a psychiatric disorder.  Specifically, in a brief received in conjunction with the September 2009 Joint Motion for Remand, the Veteran's representative explained that they were seeking an effective date back to January 1987.  Having reviewed the evidence of record, the Board finds that the Veteran is entitled to an effective date of January 21, 1987 for the grant of service connection for a psychiatric disorder.  

The Veteran originally filed a claim of entitlement to service connection for a psychiatric disorder in November 1982.  This claim was subsequently denied by the Board in April 1984.  The Veteran did not appeal this decision to the Court, and as such, it is final.  This fact is no longer in dispute, as documents submitted in conjunction with the September 2009 Joint Motion for Remand demonstrate that an effective date of January 1987, and no earlier, was being sought.  

The record demonstrates that the Veteran submitted a VA Form 21-526 seeking entitlement to service connection for a psychiatric disorder claimed as a schizoid personality disorder.  This claim was received by VA on January 21, 1987.  The RO stamped this document as "cancelled duplicate" and noted that the Veteran was already informed of the Board's decision denying his claim.  The RO subsequently issued Form Letter (FL) 21-117a to the Veteran in January 1987.  The Joint Motion for Remand indicates that FL stands for "Family Law."  However, this is incorrect as it stands for "Form Letter."  In this letter, the RO indicated that reference was being made to the Veteran's claim for "benefits."  The specific benefits being sought by the Veteran were not indicated.  The Veteran was also informed that "[t]he Board of Veterans (sic) Appeals denied your appeal for a nervous condition on April 23, 1984; therefore, entitlement to service connection for that condition cannot be established."  The Veteran was instructed to submit "[t]his evidence" as soon as possible.  However, the letter did not inform the Veteran of any evidence or of what type of evidence he could submit in support of his claim or to continue an appeal.  In fact, a description of FL 21-117a found on the back of the form indicates that this letter was to be used for the allowance of additional benefits for dependents or payment of death benefits.  The Veteran was in no way seeking this type of benefit.  

Having again reviewed and considered the January 1987 document provided to the Veteran after his January 1987 claim, the Board finds that this document did not qualify as a final decision regarding the Veteran's claim.  No finding was made as to the merits of the Veteran's claim, aside from noting that it had previously been denied.  In addition, this statement was submitted on a form letter that was entirely irrelevant to the Veteran's claim.  The Board cannot conclude with sufficient reliability that this form should have been interpreted to be a final denial of the Veteran's claim.  Moreover, even if the Veteran's claim was denied, the Veteran was not apprised of his right to appeal the determination.  As such, the Veteran's appeal has been pending since January 21, 1987.  While it is not clear as to why the Veteran waited approximately 16 years to submit any additional correspondence regarding his claim, this delay does not change the fact that the Veteran clearly had a claim pending as of January 1987.  

The record also demonstrates that the Veteran was in fact entitled to service connection for a psychiatric disorder at the time of his January 21, 1987 claim to reopen his previously denied claim of entitlement to service connection for a nervous disorder.  See generally, 38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2010).   Since the Veteran's claim has remained open since 1987, all evidence received since that time is to be considered when determining whether the Veteran submitted new and material evidence sufficient to reopen his claim.  This includes a May 2004 VA examination report in which the examiner opined that the Veteran suffered from chronic, undifferentiated schizophrenia, that first manifested during active military service.  The Veteran's service-treatment records do in fact demonstrate that he was diagnosed with various psychiatric disorders during active service, including depression, a nervous disorder and a schizoid personality.  The record also contains an extensive private psychiatric evaluation prepared in November 2003 by a private physician with the initials C. L.  According to Dr. L, the Veteran's records clearly indicate that the Veteran suffered not from a personality disorder, but instead, from schizophrenia.  Dr. L also noted that it was clear that the Veteran suffered his first schizophrenic psychotic break in September 1982 while on active duty.  While a January 1983 VA examination did establish a diagnosis of a "personality disorder," the May 2004 VA examiner and Dr. L in November 2003 explained that the Veteran's correct diagnosis was in fact undifferentiated schizophrenia.  

Therefore, the evidence demonstrates that the Veteran was entitled to service connection for schizophrenia as of January 21, 1987.  See 38 C.F.R. § 3.400 (the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later).  

Affording the Veteran the full benefit of the doubt, the Board finds that an earlier effective date is warranted in this case.  An effective date of January 21, 1987 for the grant of service connection for a psychiatric disorder is granted.  



ORDER

An effective date of January 21, 1987, for the grant of service connection for schizophrenia, is granted, subject to the law and regulations governing payment of monetary benefits.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


